F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            FEB 8 1999
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 98-6072
                                                     (D.C. No. 97-CV-630)
    DENNIS BATES FLETCHER,                               (W.D. Okla.)

                Defendant-Appellant.




                             ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant seeks a certificate of appealability,      see 28 U.S.C. § 2253, that

would permit his appeal from the district court’s denial of 28 U.S.C. § 2255 relief

from his convictions for the possession and distribution of controlled substances,

see 21 U.S.C. § 841(a)(1). He asserts five grounds for relief: 1) the sentencing

court erred in failing to conduct a hearing to determine his ability to pay the

$75,000 fine imposed, following this court’s remand on direct appeal; 2) the

sentencing court relied on the false testimony of “drug addict informers” in

determining the amount of controlled substances involved for sentencing

purposes; 3) the government breached the plea agreement; 4) the sentencing court

erred in sentencing defendant for the distribution of d-methamphetamine, rather

than l-methamphetamine; and 5) defendant’s attorney provided ineffective

assistance of counsel. Because defendant has failed to make “a substantial

showing of the denial of a constitutional right,” we deny his application for

a certificate of appealability and DISMISS this appeal.       28 U.S.C. § 2253(c)(2).

      The mandate shall issue forthwith.



                                                          Entered for the Court



                                                          Stephen H. Anderson
                                                          Circuit Judge



                                           -2-